Exhibit 31.2 CERTIFICATION PURSUANT TO RULE 13A-14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Christopher Carney, Interim Chief Financial Officer of Applied Minerals, Inc., certify that: 1. I have reviewed the smaller reporting company’s Quarterly Report on Form 10-Q for the period ended March 31, 2011 (this "report"); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the smaller reporting company as of, and for, the periods presented in this report; 4. The smaller reporting company’s other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the smaller reporting company and have: a. Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision,to ensure that material information relating to the smaller reporting company,including its consolidated subsidiaries, is made known to us by otherswithin those entities, particularly during the period in which this reportis being prepared; b. Evaluated the effectiveness of the smaller reporting company’sdisclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report based onsuch evaluation; and c. Disclosed in this report any change in the small business issuer's internal control over financial reporting that occurred during the smaller reporting company’s most recent fiscal quarter (the small business issuer'sfourth fiscal quarter in the case of an annual report) that has materiallyaffected, or is reasonably likely to materially affect, the small businessissuer's internal control over financial reporting; 5. The smaller reporting company’s other certifying officers and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the smaller reporting company’s auditors and the audit committee of the smaller reporting company’s board of directors (or persons performing the equivalent functions): a. All significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the smaller reporting company’s abilityto record, process, summarize and report financial information; and b. Any fraud, whether or not material, that involves management orother employees who have a significant role in the smaller reporting company’sinternal control over financial reporting. Applied Minerals, Inc. Date: May 16, 2011 By: /s/ CHRISTOPHER CARNEY Christopher Carney Interim Chief Financial Officer
